DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 and 25-31 as well as Species B, figures 8-18 in the reply filed on July 15, 2022 is acknowledged. Claims 1-16 and 25-31 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8:  it is unclear what a “Christmas-tree shape” corresponds to.

Regarding claim 31:  It is unclear what method steps are included in the method.  As of now, no actual steps are claimed, just a method for producing the flooring.

Claim 28 recites the limitation "the reinforcement fabric" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 8, 13, 14, 25, 29, and 30 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Curran (WO 2014/037324).

Referring to claim 1:  Curran teaches a flooring (item 1) as a covering for a subfloor, wherein the flooring comprises a layer made from a hardenable material (item 3) which is hardened when the flooring is in the finished state and in which at least one electric component (items 2 and 20) is embedded, wherein the electric component comprises a lower side facing the subfloor when in the mounted position, and an upper side opposite the lower side, and wherein the at least one electric component comprises, on at least one surface section, an adhesion promoter for the hardenable material (page 13, paragraph 2) and/or at least one recess (item 28) which extends from its upper side to its lower side.

Referring to claim 2:  Curran teaches all the limitations of claim 1 as noted above.  Additionally, Curran teaches the at least one electric component comprises at least one recess formed by a lateral recess and/or a marginal recess and/or a passage opening (figure 7 shows item 28 is marginal).

Referring to claim 3: Curran teaches all the limitations of claim 1 as noted above.  Additionally, Curran teaches the at least one electric component has a flat shape and/or is plate- like and/or the upper side and/or the lower side is/are substantially planar (figure 7).

Referring to claim 7:  Curran teaches all the limitations of claim 1 as noted above.  Additionally, Curran teaches the at least one electric component is in the shape of an L, a U or an E (figure 3 shows a “U” shape).

Referring to claim 8:  Curran teaches all the limitations of claim 1 as noted above.  Additionally, Curran teaches the at least one electric component 

Referring to claim 13:  Curran teaches all the limitations of claim 1 as noted above.  Additionally, Curran teaches the at least one electric component comprises a plate-like support (figure 7).

Referring to claim 14:  Curran teaches all the limitations of claim 1 as noted above.  Additionally, Curran teaches the at least one electric component or at least one electric component comprises at least one electrical conductor surface extending in a plane parallel to the upper side or lower side and/or a conductor surface made of aluminum or copper (surface of item 2 extends in a plane parallel to the upper surface).

Referring to claim 25:  Curran teaches all the limitations of claim 1 as noted above.  Additionally, Curran teaches the adhesion promoter has a granular structure, in the manner of an abrasive material or abrasive paper, and/or a coating capable of binding to the hardenable material (page 13, paragraph 2).

Referring to claim 29:  Curran teaches all the limitations of claim 1 as noted above.  Additionally, Curran teaches the hardenable material comprises or is formed by a mineral material (page 4, paragraph 3), and/or a synthetic resin material, and/or a dispersion adhesive material.

Referring to claim 30:  Curran teaches  an electric component for a flooring (item 1) as a covering for a subfloor, wherein the flooring comprises a layer made from a hardenable material (item 3) which is hardened when the flooring is in the finished state and in which at least one electric component (items 2 and 20) is embedded, wherein the electric component comprises a lower side facing the subfloor when in the mounted position, and an upper side opposite the lower side and wherein, on at least one surface section, the at least one electric component comprises an adhesion promoter (page 13, paragraph 2) for the hardenable material and/or at least one recess (item 28) which extends from its upper side to its lower side.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curran in view of Cardosa (WO 2007/137854).

Referring to claim 10:  Curran teaches all the limitations of claim 1 as noted above.  Curran does not teach the at least one electric component forms a part of an arrangement of multiple electric components, of identical contour and/or of identical design, which are laid out in a grid or a matrix. However, Cardosa teaches the at least one electric component forms a part of an arrangement of multiple electric components, of identical contour and/or of identical design, which are laid out in a grid or a matrix (figure 1).
	It would have been obvious to one of ordinary skill in the art to create the device taught by Curran with the arrangement taught by Cardosa in order to provide uniform coverage across the floor.

Referring to claim 11: Curran and Cardosa teach all the limitations of claim 10 as noted above.  Additionally, Cardosa teaches the electric components are arranged in a row arrangement, and wherein the flooring comprises multiple rows with electric components of identical structure or identical contour (figure 1).  Uniform elements and spacing allows for complete coverage with a particular element of an entire floor surface.

Referring to claim 12:  Curran and Cardosa teach all the limitations of claim 10 as noted above.  Additionally, Cardosa teaches the electric components are arranged with mutual spacing and/or do not overlap (figure 1).  Spacing allows for no interference between elements.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curran.

Referring to claim 31:  Curran teaches all the structural limitations as noted in the rejections above.  Additionally, it would have been obvious to one of ordinary skill to recognize that Curran would teach a method of producing a floor covering as Curran teaches the floor and would then teach a method of producing.

Allowable Subject Matter
Claims 4-6, 9, 15, 16 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635